Appeal by defendant Total Hockey Associates, as limited by its brief, from so much of an order of the Supreme Court, Nassau County, dated December 9, 1977, as directed that John A. Grammas and John Robinson appear and submit to oral examination. Order modified by adding thereto a provision that the oral examination is to be limited to information concerning partnership assets. As so modified, order affirmed insofar as appealed from, without costs or disbursements. John A. Grammas and John Robinson are general partners in the limited partnership against which the plaintiff has obtained judgment. They are the natural and proper parties from whom information regarding the location and extent of partnership assets may be obtained (see CPLR 5223). However, since they were not parties to the proceedings which resulted in a judgment against the partnership, disclosure must be limited to information about partnership assets which are applicable in satisfaction of the judgment, and not to their individually owned property, which may not be so applied (see CPLR 5201, subd [b]; 5223). Hopkins, J. P., Damiani, Titone and Rabin, JJ., concur.